DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 14 are objected to because of the following informalities: They recite a vehicle moving to the identified parking space to “part” at the space. Surely the applicant meant “park.” For examination purposes, the claims will be written and interpreted that way, but appropriate action is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2, and therefore its dependents, claims 4, 6, 8, 10, 12, and 14, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was 
Claim 2 recites: 
“The material accumulation detection device according to claim 1, wherein the detection part detects the first state which represents that the accumulation of the material accumulated on a roof of the own vehicle moves onto a windshield glass of the own vehicle.”
However, there is not support in the disclosure for this claim. Page 9, lines 4-17 state that Fig. 5 shows snow on a roof moving to the windshield. The detection part 140 detects that snowfall has accumulated on the vehicle “on the basis of a shape of the roof 11 and a shape of the windshield glass 12 in addition to the external environment information obtained by the communication part 122. On page 5 lines 19-24 we learn that the communication part 122 receives position information on the own vehicle from GPS or similar, as well as weather information in “the area around the own vehicle during a predetermined period in the past.” Yet this does not teach how the device detects that material accumulated on the roof has moved onto a windshield. How is the “shape of the roof” and the “shape of the windshield” determined? There is no external camera facing the roof and looking at the windshield from the outside in the disclosure. There is also no strain gauge or weight sensor that detects snow and then lack of snow on the roof. Page 12, lines 8-14 teach a millimeter wave radar 22 that detects the “shape” of a detected object, but this detector is mounted in the front grille of the vehicle. It is certainly not clear that this device can detect the shape of the roof or the 
For examination purposes, this claim will be interpreted as: 
The material accumulation detection device according to claim 1, wherein the detection part detects the first state which represents that the accumulation of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US2018/0059661 A1).

Regarding claim 1, Sato teaches:
A material accumulation detection device (this is item 100 of Fig. 1 of the instant application, into which various sensors can be plugged into. For that, see Sato, Fig. 1, item 20), to be mounted on an own vehicle (see Sato, Figs. 1 and 2 and paragraph 0020, noting that the sensors of Fig. 1 are installed on Fig. 2) equipped this is item 30 of Fig. 1 of the instant application and according to page 7 lines 1-9, the information device 30 can have a display, speakers, and image and audio information to the vehicle occupants. For this, see Sato, Fig. 1, item 10 the “notification device” and paragraph 0030.), detecting 5accumulation of materials derived from external environment outside of the own vehicle (see Sato, Fig. 1, item 9 for a “rain sensor” and paragraph 0029. The sensor detects “an amount of rainfall or snowfall”), comprising a computer system including a central processing unit (see Sato, Fig. 1, item 23 for CPU. Note that 35 U.S.C. 112(f) will not be invoked in this application because the various parts, such as the first acquisition part and the detection part, are part of a computer system, which includes a central processing unit. A vehicle with a computer system including a CPU is well known in the art and a person of ordinary skill in the art would understand what is being claimed. Furthermore, there is sufficient material structure to perform the claimed functions.), 
the computer system being configured to provide: 
a first acquisition part (in the instant application this is item 120 of Fig. 1, per page 6, lines 6-7. It receives various sensor data, etc.) acquiring external environment information 1ooutside of the own vehicle (see Sato, Fig. 1, item 20.; 
a detection part (in the instant application this is item 140 of Fig. 1 per page 6, line 17, of the specification. It is part of a computer. For this, see Sato, paragraph 0029 for rain levels being sent to the electronic control unit 20, which then analyzes the data
the first state representing an accumulation of material which prevents the own vehicle from performing smooth driving, and 15the material being derived from an external environment of the own vehicle (the disclosure of Sato is directed to, at least in part, determining if there is a lot of rain, snow, or fog, calculating if autonomous driving is still possible, and, if not, recommending that autonomous driving be turned off. See Sato, Fig. 7 for this entire process. Note that “RLB” is Fig. 7 is “driving reliability value” according to paragraph 0037. Note that according to Sato, Fig. 5, if there is a lot of snow, the autonomous driving reliability is “small.” Then, as shown in Fig. 6, a recommendation for ending autonomous driving will be made. A “first state” in the language of the instant application can therefore be understood as when the curve in figure 6 is below the RLBP line or when the output of Fig. 7, step 102 is “Yes.”); and 
an information control part (in the instant application this is item 150 of Fig. 1, per page 5 line 12. It controls notifications to the vehicle occupants. For this, see Sato, Fig. 4, item 20c, the “notification control part,” which according to paragraph 0035 “controls the notification device 10 to notify the driver.”) instructing the information device to provide information that the own vehicle has entered the first state (see Sato, paragraphs 0030 and 0043. Notifying a driver of slippery road conditions is well known in the art.).  



A detection method detecting accumulation of materials derived from external environment outside of an own vehicle equipped with an information device, comprising steps of:  
15acquiring external environment information outside of the own vehicle (see Sato, paragraph 0029 for rain levels being sent to the electronic control unit 20, which then analyzes the data); 
detecting whether the own vehicle has entered a first state on the basis of the acquired external environment information, the first state representing an accumulation of material which prevents the own 20vehicle from performing smooth driving, and the material being derived from an external environment of the own vehicle (see Sato, Fig. 7 for this entire process. Note that “RLB” is Fig. 7 is “driving reliability value” according to paragraph 0037. Note that according to Sato, Fig. 5, if there is a lot of snow, the autonomous driving reliability is “small.” Then, as shown in Fig. 6, a recommendation for ending autonomous driving will be made. A “first state” in the language of the instant application can therefore be understood as when the curve in figure 6 is below the RLBP line or when the output of Fig. 7, step 102 is “Yes.”); and 
instructing the information device to provide information that the own vehicle has entered the first state (see Sato, Fig. 4, item 20c, the “notification control part,” which according to paragraph 0035 “controls the notification device 10 to notify the driver.” See also Sato, paragraphs 0030 and 0043. Notifying a driver of slippery road conditions is well known in the art.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Seder et al. (U.S. Pat. No. 8,704,653 B2).

Regarding claim 2, Sato teaches the material accumulation detection device according to claim 1.
Yet Sato does not appear to explicitly further teach everything else in claim 2. 
However, Seder teaches:
A material accumulation detection device, wherein the detection part detects the first state which represents that the accumulation of the material accumulated on a roof of the own vehicle moves onto a windshield glass of the own vehicle (see the 112(a) rejection above for the interpretation of this claim. See also, Seder, col. 48, lines 58-6,7 for “information from various sources” being analyzed to determine “weather conditions such as fog, snow, [and rain]”. See col. 49, lines 17-26 for measures of visual conditions being values from one and zero, with one indicating full visibility and “zero indicating completely obscured visual conditions,” such as exist in “complete darkness, a blizzard white-out condition, or substantially complete fog cover.” See col. 49, lines  42-44 for “weather and light conditions” being “measurable through analysis of visual, thermal, GPS, online or other sources of information…for example, a visual image of the roadway in front of the vehicle can be analyzed”. See col. 49, lines 51-57, evaluating image properties of objects at various ranges from the vehicle and the level of distortion of that objects or the “lack of objects.” For the camera 120 facing out of the window, see Seder, col. 4, lines 29-32 and Fig. 1., item 120.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sato, to add the additional features of a material accumulation detection device, wherein the detection part detects the first state which represents that the accumulation of the material accumulated on a roof of the own vehicle moves onto a windshield glass of the own vehicle, as taught by Seder. The motivation for doing so would be to “improve control of the vehicle,” as recognized by Seder (see col. 1, line 45). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.



Sato further teaches:
the first acquisition part acquires the external environment information outside of the own vehicle, which includes detection results 37of a sensor device mounted on the own vehicle (see  ), 
Yet Sato does not appear to explicitly further teach:
the detection part detects whether the own vehicle has entered the first state in which the first acquisition part does not acquire the detection results of the sensor device, and  5
the own vehicle is equipped with a drive assist control device which performs drive assist of the own vehicle. 
However, Seder teaches:
A material accumulation detection device, wherein 
the detection part detects whether the own vehicle has entered the first state in which the first acquisition part does not acquire the detection results of the sensor device (to reject this limitation, the examiner would first like to put on the record this limitation does not appear to lack written description, although it appeared that way at first. What this entire claim appears to claim is: in the first bullet,  the  “first acquisition part” (item 120 of Figs. 1 and 6, which receives various sensor data), acquires “detection results” from these sensors. In the second bullet, the “detection part,” (which is item 140 of Fig. 1 and 140a of Fig. 6) detects whether the own vehicle has entered a “first state” (i.e. difficult driving conditions) even when the first acquisition part “does not acquire the detection results of the sensor device.” But  according to page 8, lines 16-24, if the imaging camera 21, which is one of the sensors sent to the first acquisition part, can not see very well, “it is acceptable for the detection part to detect the first state without using the detection results of the imaging camera.” Instead, the detecting device apparently uses the communication part 122 and the amount of snow which together can indicate a first state. Note that the paragraph on page 6, lines 6-16 also support the limitation of the second bullet. That paragraph discusses the  “communication part 122,” and says that the accumulation detection device 100 of Fig. 1 does not have to have a sensor device 20 mounted on the own vehicle, but can simply have a communication part 122. According to page 18, lines 26-28 of the speci8fication, the communication part 122 can acquire external environment information. Perhaps this is done through wireless data from a weather information database. For examination purposes, a case in which a first acquisition part does not acquire detection results of the sensor device can include cases in which the sensor device, such as a camera, is not even mounted on the vehicle. That is what the specification in fact states, at least in part. Any art that obtains data about slippery roads from some kind of communication to the vehicle such as from a wireless internet database therefore reads on this claim. With all that in mind, see Seder, col. 48, lines 58-67 for “information from various sources” being analyzed to determine “weather conditions such as fog, snow, [and rain]”. According to col. 49, lines  42-44, information such as “weather and light conditions” is “measurable through analysis of visual, thermal, GPS, online or other sources of information”. In other words, data from online sources can be used to determine the weather. This can be used to determine driveability even in the absence of camera data. Furthermore, receiving weather data wirelessly is well known in the art.) 5
the own vehicle is equipped with a drive assist control device which performs drive assist of the own vehicle (see Seder, col. 23, lines 22-27. To be clear, Sato also teaches autonomous driving. Note that the three bullet points of this claim are not clearly tied together. One does not appear to depend on another.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sato, to add the additional features of a material accumulation detection device where a detection part detects whether the own vehicle has entered the first state in which the first acquisition part does not acquire the detection results of the sensor device; and the own vehicle is equipped with a drive assist control device which performs drive assist of the own vehicle,  as taught by Seder. The motivation for doing so would be to “improve control of the vehicle,” as recognized by Seder (see col. 1, line 45). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 4, Sato and Seder teach the material accumulation detection device according to claim 2.
Sato further teaches:
wherein 10the first acquisition part acquires the external environment information outside of the own vehicle, which includes detection results of a sensor device mounted on the own vehicle (see Sato, Fig. 1, item 9 for a “rain sensor” and paragraph 0029. The sensor detects “an amount of rainfall or snowfall.” See Fig. 1, item 20 for a computer that acquires the sensor information.)
Yet Sato does not appear to explicitly further teach:
the detection part detects whether the own vehicle has entered the first state in which the first acquisition part does not acquire the 15detection results of the sensor device, and 
the own vehicle is equipped with a drive assist control device which performs drive assist of the own vehicle.  
However, Seder teaches:
A material accumulation detection device, wherein 
the detection part detects whether the own vehicle has entered the first state in which the first acquisition part does not acquire the 15detection results of the sensor device (see Seder, col. 48, lines 58-67 for “information from various sources” being analyzed to determine “weather conditions such as fog, snow, [and rain]”. According to col. 49, lines  42-44, information such as “weather and light conditions” is “measurable through analysis of visual, thermal, GPS, online or other sources of information”. In other words, data from online sources can be used to determine the weather. This can be used to determine driveability even in the absence of camera data. Furthermore, receiving weather data wirelessly is well known in the art.), and 
the own vehicle is equipped with a drive assist control device which performs drive assist of the own vehicle (see Seder, col. 23, lines 22-27. To be clear, Sato also teaches autonomous driving. Note that the three bullet points of this claim are not clearly tied together. One does not appear to depend on another.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sato, to add the additional features of a material accumulation detection device where a detection part detects whether the own vehicle has entered the first state in which the first acquisition part does not acquire the detection results of the sensor device; and the own vehicle is equipped with a drive assist control device which performs drive assist of the own vehicle,  as taught by Seder. The motivation for doing so would be to “improve control of the vehicle,” as recognized by Seder (see col. 1, line 45). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Tonshal et al. (US 2018/0257668 A1 ), in further view of Boondoggle (Boondoggle, “Boondoggle wakes employees earlier in extreme winter weather with Winter Wake Up app,”  December 14, 2011, https://press.boondoggle.eu/boondoggle-wakes-employees-earlier-in-extreme-winter-weather-with-the-winter-wake-up-app), hereinafter, Boondoggle.

Regarding claim 9, Sato teaches the material accumulation detection device according to claim 1.
However, Sato does not appear to explicitly further teach:
 A material accumulation detection device wherein 
20the detection part detects whether the own vehicle will enter the first state within a predetermined period after the own vehicle has stopped, and 
the information control part instructs the information device to provide information that the own vehicle will enter the first state within 25the predetermined period.
Yet Tonshal teaches:
A material accumulation detection device wherein 
20the detection part detects whether the own vehicle will enter the first state within a predetermined period (recall from claim 1 that a first state represents an accumulation of material which prevents the own vehicle from performing smooth driving. See Tonshal, paragraph 0020, which teaches a device that can determine, based on received weather data, “a predicted likelihood and/or intensity of precipitation is above a predetermined threshold, e.g., an 80% or higher likelihood of rain; a prediction that an accumulation of precipitation, e.g., rain or snow within a predetermined time in a region of vehicle 10 travel.”), and 
the information control part instructs the information device to provide information that the own vehicle will enter the first state within 25the predetermined period (in the broadest reasonable interpretation this means tell a vehicle occupant that it will snow, say 2 inches in the location of the vehicle, in say the next 3 hours. See Tonshal, paragraph 0020, especially the “alert” provided to the driver.). 
And Boondoggle teaches:
A material accumulation detection device wherein 
20the detection part detects whether the own vehicle will enter the first state within a predetermined period after the own vehicle has stopped (see Boondoggle press release. The app also provides an alert.).
In summary, the Boondoggle app does essentially everything in this claim. Although some aspects of Boondoggle are carried out by the human operator, such as setting the alarm, simply doing routine human activity on a computer is not patentable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sato, to add the additional features of a material accumulation detection device wherein the detection part detects whether the own vehicle will enter the first state within a predetermined period, and the information control part instructs the information device to provide information that the own vehicle will enter the first state within 25the see paragraph 0008, where snow is one of the triggers.)
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sato and Tonshal, to add the additional features of a material accumulation detection device wherein the detection part detects whether the own vehicle will enter the first state within a predetermined period after the own vehicle has stopped, as taught by Boondoggle. The motivation for doing so would be to alert a user when there is snow on the user’s car after the car has been parked overnight, as recognized by Boondoggle (see Boondoggle press release.)
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Seder, in further view of Tonshal, in further view of Boondoggle. 

Regarding claim 10, Sato and Seder teach the material accumulation detection device according to claim 2.
However, Sato and Seder do not appear to explicitly further teach:
 A material accumulation detection device wherein 
20the detection part detects whether the own vehicle will enter the first state within a predetermined period after the own vehicle has stopped, and 
the information control part instructs the information device to provide information that the own vehicle will enter the first state within 25the predetermined period.
Yet Tonshal teaches:
A material accumulation detection device wherein 
20the detection part detects whether the own vehicle will enter the first state within a predetermined period (recall from claim 1 that a first state represents an accumulation of material which prevents the own vehicle from performing smooth driving. See Tonshal, paragraph 0020, which teaches a device that can determine, based on received weather data, “a predicted likelihood and/or intensity of precipitation is above a predetermined threshold, e.g., an 80% or higher likelihood of rain; a prediction that an accumulation of precipitation, e.g., rain or snow within a predetermined time in a region of vehicle 10 travel.”), and 
the information control part instructs the information device to provide information that the own vehicle will enter the first state within 25the predetermined period (in the broadest reasonable interpretation this means tell a vehicle occupant that it will snow, say 2 inches in the location of the vehicle, in say the next 3 hours. See Tonshal, paragraph 0020, especially the “alert” provided to the driver.). 
And Boondoggle teaches:
A material accumulation detection device wherein 
20the detection part detects whether the own vehicle will enter the first state within a predetermined period after the own vehicle has stopped (see Boondoggle press release. The app also provides an alert.).
In summary, the Boondoggle app does essentially everything in this claim. Although some aspects of Boondoggle are carried out by the human operator, such as setting the alarm, simply doing routine human activity on a computer is not patentable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sato and Seder, to add the additional features of a material accumulation detection device wherein the detection part detects whether the own vehicle will enter the first state within a predetermined period, and the information control part instructs the information device to provide information that the own vehicle will enter the first state within 25the predetermined period,  as taught by Tonshal. The motivation for doing so would be to alert a user when there is snow, as recognized by Tonshal (see paragraph 0008, where snow is one of the triggers.)
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sato, Seder, and Tonshal, to add the additional features of a material accumulation detection device wherein the detection part detects whether the own vehicle will enter the first state within a predetermined period after the own vehicle has stopped, as taught by Boondoggle. The motivation for doing so would be to alert a user when there is snow on the user’s car after the car has been parked overnight, as recognized by Boondoggle (see Boondoggle press release.)
KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Tonshal, in further view of Boondoggle, in further view of Scofield (US2014/0058711 A1).

Regarding claim 11, Sato, Tonshal, and Boondoggle teach the material accumulation detection device according to claim 9.
However, Sato, Tonshal, and Boondoggle do not appear to explicitly further teach:
A material accumulation detection device further comprising 
an identification part identifying a parking space so 10as to avoid the own vehicle from entering the first state within the predetermined period, 
wherein the information control part instructs the information device to provide information regarding identified parking space information.  
However, Scofield teaches:
A material accumulation detection device further comprising 
an identification part identifying a parking space so 10as to avoid the own vehicle from entering the first state within the predetermined period (see Scofield, paragraph 0020, for a system that displays “parking locations based on (e.g.,…predicted) weather conditions.” If snow is predicted (which means within a predetermined period of time) then covered parking spaces will be located and displayed.), 
wherein the information control part instructs the information device to provide information regarding identified parking space information (see Scofield, paragraph 0020, for covered parking locations being “displayed.”).  
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sato, Tonshal, and Boondoggle, to add the additional features of a material accumulation detection device further comprising an identification part identifying a parking space so 10as to avoid the own vehicle from entering the first state within the predetermined period, wherein the information control part instructs the information device to provide information regarding identified parking space information,  as taught by Scofield. The motivation for doing so would be to avoid the inconvenience of having one’s vehicle covered in snow, as recognized by Scofield (see paragraph 0020, the user is willing to pay more to avoid this risk.)
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.



12 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Seder, in further view of Tonshal, in further view of Boondoggle, in further view of Scofield.

Regarding claim 12, Sato, Seder, Tonshal, and Boondoggle teach the material accumulation detection device according to claim 10.
However, Sato, Seder, Tonshal, and Boondoggle do not appear to explicitly further teach:
A material accumulation detection device further comprising 
an identification part identifying a parking space so 10as to avoid the own vehicle from entering the first state within the predetermined period, 
wherein the information control part instructs the information device to provide information regarding identified parking space information.  
However, Scofield teaches:
A material accumulation detection device further comprising 
an identification part identifying a parking space so 10as to avoid the own vehicle from entering the first state within the predetermined period (see Scofield, paragraph 0020, for a system that displays “parking locations based on (e.g.,…predicted) weather conditions.” If snow is predicted (which means within a predetermined period of time) then covered parking spaces will be located and displayed.
wherein the information control part instructs the information device to provide information regarding identified parking space information (see Scofield, paragraph 0020, for covered parking locations being “displayed.”).  
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sato, Seder, Tonshal, and Boondoggle, to add the additional features of a material accumulation detection device further comprising an identification part identifying a parking space so 10as to avoid the own vehicle from entering the first state within the predetermined period, wherein the information control part instructs the information device to provide information regarding identified parking space information,  as taught by Scofield. The motivation for doing so would be to avoid the inconvenience of having one’s vehicle covered in snow, as recognized by Scofield (see paragraph 0020, the user is willing to pay more to avoid this risk.)
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Tonshal, in further view of Boondoggle, in further view of Scofield, in further view of Kim et al. (US2018/0093663 A1).




Scofield further teaches:
A material accumulation detection device 25further comprising 
an identification part identifying a parking space so as to avoid the own vehicle from entering the first state within the predetermined period, 
Yet Sato, Tonshal, Boondoggle, and Scofield do not appear to explicitly further teach:
A material accumulation detection device 25further comprising 
wherein the drive assist control device performs as a parking 40execution part which instructs the own vehicle to move to the identified parking space and part at the identified parking space.  
However, Kim teaches:
wherein the drive assist control device performs as a parking 40execution part which instructs the own vehicle to move to the identified parking space and part at the identified parking space.  
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sato, Tonshal, Scofield, and Boondoggle, to add the additional features of a material accumulation detection device further comprising an identification part identifying a parking space so as to avoid the own vehicle from entering the first state within the predetermined period,  as taught by Scofield. The motivation for doing so would be to see paragraph 0020, the user is willing to pay more to avoid this risk.)
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sato, Tonshal, Scofield, and Boondoggle, to add the additional features of a drive assist control device that performs as a parking 40execution part which instructs the own vehicle to move to the identified parking space and part at the identified parking space, as taught by Kim. The motivation for doing so would be to enjoy the convenience and safety of autonomous parking, as recognized by Kim (see paragraph 0066.)
This combination is especially obvious because Sato teaches autonomous driving. Vehicles that identify a parking spot and park in it are well known in the art.  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Tonshal, in further view of Boondoggle, in further view of Scofield, in further view of Kim.

Regarding claim 14, Sato, Seder, Tonshal, Boondoggle, and Scofield teach the material accumulation detection device according to claim 10.
Scofield further teaches:
A material accumulation detection device 25further comprising 
an identification part identifying a parking space so as to avoid the own vehicle from entering the first state within the predetermined period, 
Yet Sato, Seder, Tonshal, Boondoggle, and Scofield do not appear to explicitly further teach:
A material accumulation detection device 25further comprising 
wherein the drive assist control device performs as a parking 40execution part which instructs the own vehicle to move to the identified parking space and part at the identified parking space.  
However, Kim teaches:
wherein the drive assist control device performs as a parking 40execution part which instructs the own vehicle to move to the identified parking space and part at the identified parking space.  
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sato, Seder, Tonshal, Scofield, and Boondoggle, to add the additional features of a material accumulation detection device further comprising an identification part identifying a parking space so as to avoid the own vehicle from entering the first state within the predetermined period, as taught by Scofield. The motivation for doing so would be to avoid the inconvenience of having one’s vehicle covered in snow, as recognized by Scofield (see paragraph 0020, the user is willing to pay more to avoid this risk.)
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sato, Seder, Tonshal, Scofield, and Boondoggle, to add the additional features of a drive see paragraph 0066.)
This combination is especially obvious because Sato teaches autonomous driving and Seder teaches parking assist (see Seder, col. 41, lines 8-31). Vehicles that identify a parking spot and park in it are well known in the art.  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 recites
The material accumulation detection device according to claim 3, 20further comprising: 
a second information acquisition part that acquires removal information which represents the materials have been removed from the own vehicle (In the instant application the second information acquisition part is item 160 of Fig. 8 per page 17 lines 26. It receives info from an “input device 40…composed of a button, a touch panel and an audio input device.” The second information acquisition part must be mounted on the vehicle and wired into the material accumulation device based on Fig. 8, which shows item 160 being inside item 110b. Basically, a vehicle operator can push a button or panel or speak to a microphone informing the material accumulation detection device that snow has been removed. In the broadest reasonable interpretation, this could be as simple as a device that detects that a windshield wiper has been turned off and interprets that as materials on the windshield having been removed from the vehicle); and
a restriction part that instructs the drive assist control device to 25restrict the drive assist of the own vehicle when the own vehicle has entered the first state and the second information acquisition part acquires no removal information (note that according to page 18 lines 14-19 of the specification, restricting the drive assist means restricting the drive assist from operating, i.e. preventing the vehicle from driving autonomously, apparently, because there is material on the vehicle.)
This second claim limitation requires that prior art, alone or in combination, teaches restricting the drive assist when 1) the own vehicle has entered a first state (material accumulation making driving hazardous) and 2) the second information acquisition part, which could be a detector that detects that window wipers are still on, which would indicate that there is no removal information. Sato teaches restricting autonomy in poor visibility (see Fig. 5 and Fig. 7). Yoop et al. 

Claim 5 is therefore would be allowable for at least these reasons. Claim 6 contains similar language to claim 5 and would be allowable for at least the same reasons as claim 5.
	Since claims 5 and 6 would be allowable, their dependents, claims 7 and 8 would also allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 2018/0370502 A1) Detects snow, then applies brake and saves driving information to database.  See Fig. 3.
Gordon (US 2017/0113689 A1) Measure snow accumulation and changes driving condition as a result. See paragraphs 0003, 00521-0052, and 0070.
Konrardy et al. (US Pat. No. 9,767,516 B1) teaches combining weather data indicating snow with vehicle slippage data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665